                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

LASHAWNDA RUFFIN, et al.,                  )
    Plaintiffs,                             )
                                            )
v.                                         )         CIVIL ACTION 1:18-00231-KD-B
                                           )
WILLIAM EDWARD CLARK, et al.,              )
     Defendants.                           )


                                      JUDGMENT

      In accordance with the Order issued on this date, is ORDERED that that this action is

REMANDED to the Circuit Court of Choctaw County, Alabama, from whence it came.


      DONE and ORDERED this the 16th day of November 2018.


                                        /s/ Kristi K. DuBose
                                        KRISTI K. DuBOSE
                                        CHIEF UNITED STATES DISTRICT JUDGE
